Citation Nr: 1439779	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-32 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral knee disorder, and if so, whether service connection is warranted.

2.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disorder, and if so, whether service connection is warranted.

3.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a cervical spine disorder, and if so, whether service connection is warranted.

4.  Whether there is new and material evidence sufficient to reopen a claim of entitlement to service connection for a disability manifesting as muscle tension, and if so, whether service connection is warranted.

5.  Entitlement to an initial, increased (compensable) rating for acne vulgaris.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1999, with additional periods of active duty for training (ACDUTRA).

The Veteran appealed to the Board of Veterans' Appeals (Board) from March 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ).

The issues of entitlement to service connection for muscle tension and an increased rating for acne vulgaris are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 2000 rating decision, the Veteran's claims for service connection bilateral knee pain, bilateral shoulder pain, neck pain, and muscle tension were denied.  She perfected an appeal to the Board.  A Supplemental Statement of the Case (SSOC) was issued in May 2002.  The Veteran withdrew her claims from appeal in February 2004.  

2.  The evidence associated with the claims files since May 2002 relates to unestablished facts necessary to substantiate the Veteran's claims for service connection bilateral knee pain, bilateral shoulder pain, neck pain, and muscle tension.

3.  The evidence for and against the Veteran's claims for service connection for a bilateral knee disability, a bilateral shoulder disability, and a cervical spine disability is in equipoise.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision and May 2002 decision (via SSOC) denying the Veteran's claims for service connection for a bilateral knee disability, a bilateral shoulder disability, a cervical spine disability, and muscle tension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the May 2002 SSOC, new and material evidence has been received and these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for bilateral patellofemoral syndrome, bilateral shoulder arthritis, and cervical spondylosis with muscle spasm have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.1100 , 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2013).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims were initially denied in a June 2000 rating decision because the evidence did not show she had, at that time, any current disabilities manifesting as bilateral knee pain, bilateral shoulder pain, neck pain, or muscle tension.  It follows that was also no evidence showing a relationship to service.  She perfected an appeal of these issues to the Board.  Subsequently, the AOJ readjudicated the claims, issuing an SSOC in May 2002.  In February 2004, the Veteran withdrew all of her claims from appeal.  Therefore, the June 2000 rating decision and May 2002 decision (via SSOC) denying the Veteran's claims for service connection for a bilateral knee disability, a bilateral shoulder disability, a cervical spine disability, and muscle tension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

Evidence obtained since the last final decision in May 2002 includes an August 2003 VA examination.  At that time, the Veteran was diagnosed with chronic bilateral patellofemoral syndrome, spondylosis of the cervical spine with muscle spasms, and arthritis of the bilateral shoulders.  The examiner opined that these diagnoses were as likely as not related to service.  Specifically, he noted that he reviewed the claims file, including records from service, which showed precursors for these conditions.  As this evidence was associated with the claims file after the May 2002 SSOC, it is considered new.  The Board also finds that it relates to an unestablished fact necessary to decide the claims, and is reopening these claims.  38 C.F.R. § 3.156(a).

The August 2003 VA examination did not specifically address muscle tension, and she has never been provided with a VA examination that provided an etiology for this disability.  Since the most recent denial of her claim, VA treatment records show that she is treated with Ultram for muscle strain.  As this treatment suggests the presence of a current disability manifesting as muscle tension, the claim is reopened as well, but will be remanded for further development, as discussed below.


With respect to the merits of the remaining claims, the Veteran's STRs contain a sick slip in regards to her bilateral knees.  Specifically, in June 1995, she was excused from running, jumping, and marching for seven days.  No diagnosis was made.  She was provided with a VA examination in January 2009, of the right knee only.  That VA examiner did not think her right knee pain was related to service, but he did not provide any rationale to explain how he arrived at that conclusion.  Her left knee was not examined.  Accordingly, the Board finds that service connection is warranted for bilateral patellofemoral syndrome.  The evidence pertaining to the left knee, the August 2003 VA examination, is in the Veteran's favor.  The evidence pertaining to the right knee is roughly in equipoise, although the Board finds the August 2003 VA examination report more probative because the opinion includes explanatory rationale.  38 C.F.R. § 3.102.

In regards to her bilateral shoulders, the Veteran's separation examination notes a diagnosis of bilateral tendonitis of the shoulders, and that she had been on profile during active duty due to shoulder pain.  The August 2003 X-ray showed minor arthritic changes in the acromioclavicular joint.  As mentioned above, the 2003 VA examiner opined these changes were related to service, and diagnosed her with arthritis of the bilateral shoulder.  The January 2012 VA examiner did not think that any bilateral shoulder diagnoses was related to service, as he found no chronic shoulder difficulty in the STRs.  Instead, he opined that her symptoms were caused by her age and physical activity.  The evidence relating to her bilateral shoulders is in equipoise, and therefore service connection is warranted.  38 C.F.R. § 3.102.

In regards to the Veteran's neck, her STRs document troubles with neck pain.  She was found to have a loss of cervical lordosis and was diagnosed with muscle spasms.  The August 2003 VA examiner diagnosed the Veteran with spondylosis of the cervical spine with muscle spasms, and, as above, opined this diagnosis was related to service.  The January 2012 VA examiner, who provided an addendum in May 2013, did not think that her current spondylosis was related to service, and rather thought the degenerative changes were due to aging.  The Board notes that a 

January 2001 X-ray, taken about three months following separation from service, showed degenerative spondylosis.  Again, as the evidence in relation to her neck pain is in equipoise, the Board finds that service connection is warranted.  38 C.F.R. § 3.102.
  

ORDER

The claims of entitlement to service connection for a bilateral knee disorder, a bilateral shoulder disorder, a cervical spine disorder, and a disorder manifesting as muscle tension, are reopened.

Service connection for bilateral patellofemoral syndrome is granted.

Service connection for bilateral shoulder arthritis is granted.

Service connection for cervical spondylosis with muscle spasms is granted.


REMAND

The Veteran has not been provided with a VA examination to determine the cause of her claimed muscle tension, and whether it is related to service.  As she has presented evidence of persistent symptoms of a disability, an examination should be conducted to determine whether muscle tension is related to service, or to any of her service-connected disabilities.

In addition, the Veteran's testimony presented before the Board in May 2014 suggests a worsening of her acne since her most recent VA examination in May 2013.  Therefore, she should be provided with a current VA examination.

Finally, additional records should be obtained, as set forth below.

Accordingly, this claim is again REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Maxwell Air Force Base and from the Montgomery VA Medical Center (VAMC), dated since March 2007.

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s). If these records are not available, a negative reply is required.

3.  Thereafter, schedule the Veteran for a VA examination to assess the current level of severity of her acne vulgaris.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

4.  Schedule the Veteran for a VA Muscle examination to determine whether she has a current disability manifesting as muscle tension.  All relevant diagnostic tests should be conducted.  The examiner's report must indicate a review of the physical and virtual claims file.

The examiner is asked to take a detailed history from the Veteran regarding the location of claimed muscle tension.  After examination, a list of all relevant diagnoses is to be provided, to include any muscle strain.

The examiner is asked to provide an opinion as to whether it is as likely as not (50% probability or greater) that any current disability manifested by muscle tension had its clinical onset during active service or is related to any in-service, disease, event, or injury, to include heavy lifting.

The examiner is also asked to provide an opinion as to whether it is as likely as not (50% probability or greater) that any current disability manifested by muscle tension was either (a) caused by, or (b) aggravated by (that is, made permanently worse) any of the Veteran's service-connected disabilities (i.e., major depressive disorder, headaches, lateral epicondylitis of the bilateral elbows, acne vulgaris, bilateral patellofemoral syndrome, bilateral shoulder arthritis, and cervical spondylosis with muscle spasms).

The examiner should provide a complete explanation for any opinion provided.

5.  Next, review the claims file to ensure compliance with this remand.  If the examination report(s) does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If the benefits on appeal remain denied, furnish the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


